     Case 1:19-cv-00715-LO-IDD Document 66 Filed 08/26/19 Page 1 of 2 PageID# 947



                                                                                                   FILED
                                                                                                  MAILROOM




                                                                                        CLERK, U.S. D!ST-<::.7 COURT
                                                                                           .•>'         V'::Gin:a

                 Lftkf Ta'^
                                            Plaintiff


                                                                     Civil Action No.   f:n>./n67(r4o?bb
                         VS.




               SfQJe-^
                                          Defendant




                                      ANSWER OF DEFENDANT



      The defendant, for answer to the claim of the plaintiff herein, says that he said plaintiff is not entitled to
have judgment as demanded in the complaint for the following reasons:
T iJPJVy          1)^                  frrir^ fklC




 DEFENDANT:                                 ADDRESS:                                       TELEPHONE NO.




 COPY MAILED TO:(ATTORNEY FOR PLAINTIFF)
 lAa\lccK TJIa| H()C)!^Qx,t^f\fk /l"tAL. A/.U/

^'W-- w\
Case 1:19-cv-00715-LO-IDD Document 66 Filed 08/26/19 Page 2 of 2 PageID# 948
